Advisory Action (cont.)
Applicant's arguments filed 9/03/2021 have been fully considered but they are not persuasive. 

It is asserted, that claims 1, 5, 12 and 27 have been amended to recite a jackfruit flour consisting of: 
1) jackfruit flesh, 
2) j ackfruit seeds, and 
3) jackfruit strands, wherein the jackfruit flour consists of the following nutritional values: 
A) about 0.3-1.5 w/w% total fats only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; wherein total fats do not comprise detectable levels of saturated fats; 
B) about 7-9 w/w% protein only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, and 
C) about 78-82 w/w% of carbohydrates only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
a) about 12-16 w/w% of dietary fibers only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
i. about 3 to 6 w/w% soluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, ii. about 8 to 12 w/w% insoluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; 
b) about 3 to 11 w/w% of sugar only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; and 
  
c) other carbohydrates, only from the j ackfruit flesh, j ackfruit seeds, j ackfruit strands or combinations thereof, wherein the particles of the j ackfruit flesh, j ackfruit seeds and j ackfruit strands have a particle size in the range of about 200-1000 m. 
Support for the amendments can be found at least in paragraph [00195] of the originally filed Specification and in the original claims. Applicant submits that no new matter has been added by way of these amendments. 
Claims 5 and 27 has been amended to recite obtaining a jackfruit, wherein said jackfruit has seeds which will slip out of the fruit when cut by half. Support for this amendment can be found at least in paragraph [0187] of the Specification. Applicant submits that no new matter has been added by way of this amendment. 
New claim 28 has been added herein. Support for this new claim can be found at least in paragraphs [00132-00138] and paragraph [00206] of the Specification. Applicant submits that no new matter has been added by way of this amendment. 
Claims 2 and 22 have been cancelled herein without disclaimer or prejudice to the inclusion of the subject matter contained therein in this or any later filed continuing application(s). No new matter has been added by way of this cancellation. 
	In response, said claims have not been entered because they require further consideration.

It is asserted, that the Examiner has rejected claims 1 and 27, and claims dependent therefrom, under 35 USC 101 as allegedly being directed to a jackfruit without significantly more. The Examiner alleges that the claim(s) recite(s) jackfruit flour 
As an initial matter, without necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution, Applicants have amended claims 1 and 27 to recite a jackfruit flour consisting of: 
1) jackfruit flesh, 
 2) jackfruit seeds, and 
3) jackfruit strands, wherein the jackfruit flour consists of the following nutritional values: 
A) about 0.3-1.5 w/w% total fats only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; wherein total fats do not comprise detectable levels of saturated fats; 
B) about 7-9 w/w% protein only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, and 
C) about 78-82 w/w% of carbohydrates only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
a) about 12-16 w/w% of dietary fibers only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
i. about 3 to 6 w/w% soluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, ii. about 8 to 12 w/w% insoluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; 

c) other carbohydrates, only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, wherein the particles of the jackfruit flesh, jackfruit seeds and jackfruit strands have a particle size in the range of about 200-1000 m. 
Applicants respectfully submit that the present claims are directed to patent eligible subject matter under 35 U.S.C. § 101. 
35 U.S.C. § 101 states that "Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title." Applicants submit that claims 1 and 27 and claims dependent thereon satisfy U.S.C. §101. 
  Step 1 of the Interim Guidance asks whether a claim is directed to a statutory category of subject matter. 
Step 2 of the Interim Guidance in a two-part analysis: 
Step 2A asks whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. If no, the claim is eligible. If yes, the analysis continues to Step 2B. 
Step 2B asks whether claim recite additional elements that amount to "significantly more" than a judicial exception. If yes, the claim is eligible. 
The Examiner contends that the claims do not include elements that are sufficient to amount to significantly more than the judicial exception because the claims set forth "routine and conventional" method steps in conjunction with mental, abstract and/or algorithmic instructions to apply a natural phenomenon. 

Claims 1 and 27 and claims dependent thereof are directed to compositions of matter and so satisfy this inquiry. 
Step 2A Claims 1 and 27 and claims dependent thereof are not directed to a judicial exception. Present claim 1 recites a jackfruit flour consisting of: 
1) jackfruit flesh, 
2) j ackfruit seeds, and 
3) jackfruit strands, 
 wherein the jackfruit flour consists of the following nutritional values: 
A) about 0.3-1.5 w/w% total fats only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; wherein total fats do not comprise detectable levels of saturated fats; 
B) about 7-9 w/w% protein only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, and 
C) about 78-82 w/w% of carbohydrates only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
a) about 12-16 w/w% of dietary fibers only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, consisting of: 
i. about 3 to 6 w/w% soluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof, ii. about 8 to 12 w/w% insoluble fiber only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; 
b) about 3 to 11 w/w% of sugar only from the jackfruit flesh, jackfruit seeds, jackfruit strands or combinations thereof; and 

Step 2B Assuming arguendo that claims 1 and 27 and claims dependent thereon are directed to a judicial exception, which they are not, the claims recite additional elements that amount to "significantly more" than a judicial exception. Applicants submit the claims recite that the particles of the jackfruit flesh, jackfruit seeds and jackfruit strands have a particle size in the range of about 200-1000 µm. 
Applicants submit herewith a Declaration of James Joseph Pursuant to 37 C.F.R. § 1.132 demonstrating that the jackfruit flour consisting of jackfruit flesh, jackfruit seeds and jackfruit strands having a particle size is in the range of about 200-1000 µm as claimed is distinct from a naturally occurring jackfruit, as the recited powder of a jackfruit having a particle size the range of about 200-1000 m is not naturally occurring. The Declaration presents data demonstrating that at least it is not possible for jackfruit seeds to reach a uniform particle size in the range of 200-1000 m through natural drying, but 
Applicants respectfully request reconsideration and withdrawal of the rejection of claims 1 and 27, and claims dependent thereupon, under 35 USC 101. 
In response, in all instances, the proposed limitations toward particle size are prefaced with the term “have” or “having”, which equates to comprising.  This means that the flour is open to having a portion of particles within the claimed range, which would also be found in jack fruit in nature.
Further, when a claim has a closed transition phrase and then recites open terms in the body of the claim, said claim is indefinite and therefore is construed to be open. 
Furthermore, said Affidavit is not considered at this time, as Applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented.
Therefore these arguments are not persuasive.



It is asserted, that proposed amendment resolve outstanding 112 issues, these will be considered when the proposed amendments are entered.

It is asserted, that the Examiner has rejected claims 1 and 16-18 under 35 USC 103 as allegedly being obvious over J365 in view of Livestrong, IW, PG, Labarbera, USDA, Orenstein, Legnini and NP. The Examiner alleges that J365 teaches a freeze dried jackfruit product that is available in powdered (flour) form. The Examiner further alleges that as jackfruit comprises flesh, seeds and strands, the teaching of J365 includes them. The Examiner further alleges that the freeze dried j ackfruit product has the same nutritional value as the composition of claim 1. 
The Examiner asserts that the applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, and that there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients. 
According to the U.S. Supreme Court ruling in Graham v. John Deere, 383 U.S. 1 (1960), in making a case for obviousness, the Examiner must 1) determine the scope and content of the prior art; 2) ascertain the differences between the prior art and the claims at issue; 3) resolve the level of ordinary skill in the pertinent art; and 4) evaluate evidence of secondary considerations. These principles have been reconfirmed by the Supreme Court in KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). 
In KSR Int'l Co., the US Supreme Court restated the requirements for a finding of obviousness. Encouraging the application of common knowledge and common sense, 
When applying 35 U.S.C. § 103, the following tenets of patent law must be followed: 1) the claimed invention must be considered as a whole; 2) the references must be considered as a whole; 3) the references must be viewed without the benefit of impermissible hindsight vision afforded by the claimed invention; and 4) reasonable expectation of success is the standard with which obviousness is determined (MPEP § 2141 II). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).




 Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793